726 So. 2d 14 (1998)
Ted V. LANDRY, and Therese Landry, individually and d/b/a Ted Landry Transports
v.
Erick L. FINCKE and Southern Siding Company, Inc.
No. 98-C-1685.
Supreme Court of Louisiana.
October 9, 1998.
Granted. Judgments of the courts below granting partial summary judgment in favor of the plaintiffs are vacated and set aside. There are genuine issues of material fact. Case remanded to the district court for further proceedings.
CALOGERO, C.J. and JOHNSON, J., would deny the writ.
TRAYLOR, J., not on panel.